DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/26/20.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Regarding claim 1:

1. Claeys (US 20180093868 A1) broadly teach a bridge crane anti-swing method based on first-order dynamic sliding mode variable structure, comprising steps of: monitoring parameters of a bridge crane system in real time, and establishing a two-dimensional bridge crane system model having a weight, and a bridge crane for hoisting the weight by a rope connecting between the weight and the bridge crane; (Claeys (US 20180093868 A1) teach in Fig. 1-2 [0122] this conversion formula, simple and rapid to execute, has the advantage of being intrinsically an anti-sway function. [0123] Thus, using he conversion formula hereinabove is advantageously equivalent to applying to the filtered piloting setpoint V.sub.f an additional (anti-sway) function, which allows producing an execution setpoint V.sub.trol which generates no sways. [0124] Indeed, the conversion formula hereinabove comes from a simplified pendulum model, in which the angle of the sway β is considered to be almost zero, that is to say that the suspended load 1 does not (or almost does not) sway relative to the trolley 5. [0125] Advantageously, this means, in a reciprocal manner, that an execution setpoint V.sub.trol elaborated from this model is such that, if said execution setpoint is actually executed faithfully by the drive motors 7, 8, and therefore by the trolley 5, said execution setpoint V.sub.trol cannot cause a sway by itself)
determining, according to the two-dimensional bridge crane system model, position coordinates of the bridge crane and the weight, respectively by formulae of: (Claeys (US 20180093868 A1) teach in Fig. 3 [0021] the time derivatives (typically the first-order and the second-order derivatives [two-dimensional]) of the piloting setpoint, which will preferably be used in the modelling of the behavior of the suspended load and in the elaboration of the execution setpoint, may punctually present, if they have been calculated directly, without any appropriate smoothing (filtering), some divergences or some discontinuities, such that the resulting execution setpoint would be able to cause jerky or unstable reactions of the suspended load)

    PNG
    media_image1.png
    92
    128
    media_image1.png
    Greyscale


where Xm and Ym are the X-axis coordinate and Y-axis coordinate of the bridge crane, respectively; Xm and ym are the X-axis coordinate and Y-axis coordinate of the weight, respectively; theta is the swing angle of the weight during swing; / is the length of the rope; x is the displacement of the weight-+4 in a horizontal direction during swing; and, the displacement x, the length / and the swing angle are parameters of the bridge crane system to be monitored in real time; (Claeys (US 20180093868 A1) teach in FIG. 5 [0065] it is thus possible to note, in said Cartesian reference system: [0066] P.sub.trol.sup.X and P.sub.trol.sup.Y the positions along X (first horizontal axis), respectively along Y (second horizontal axis, perpendicular to the first horizontal axis X), of the trolley 5 (the index “trol” referring to the trolley); [0067] V.sub.trol.sup.X and V.sub.trol.sup.Y the speed components along X, respectively along Y, of said trolley 5; [0068] P.sub.load.sup.X and P.sub.load.sup.Y the positions along X, respectively along Y, of the suspended load 1 (the index “load” referring to the suspended load 1); [0069] V.sub.load.sup.X and V.sub.load.sup.Y the speed components along X, respectively along Y, of said suspended load 1, which correspond to the components of the (desired) speed of the suspended load 1, and therefore, in practice, to the components of the piloting setpoint V.sub.u. [0070] When using the cylindrical coordinates (r, θ) [sin theta and cos theta], it will be more particularly possible to attach to each considered movable member a Frenet reference frame allowing expressing the radial component V.sup.r (according to the distribution movement R) and the orthoradial component V.sup.θ (according to the tangent to the orientation movement θ) of the speed of the considered movable member, as particular in illustrated in FIG. 5)

Claeys (US 20180093868 A1) doesn’t teach determining formulae of second-order derivatives of the displacement x, the length / and the swing angle theta, respectively, according to the two-dimensional bridge crane system model:


    PNG
    media_image2.png
    106
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    321
    media_image3.png
    Greyscale

where M is the mass of the bridge crane, fi is a horizontal traction force suffered by the bridge crane, D is a resistance coefficient, f2 is an along-rope traction force suffered by the weight, and m is the mass of the weight;

constructing a crane system control model corresponding to the two-dimensional bridge crane system model, the crane system control model comprising a crane position dynamic sliding mode surface si containing a swing angle dynamic change and a rope length dynamic sliding mode surface s2 containing a rope length dynamic change, and the crane position dynamic sliding mode surface si and the rope length dynamic sliding mode surface s2 being constructed by the following formulae:


    PNG
    media_image4.png
    67
    313
    media_image4.png
    Greyscale

where xd is a displacement reference value of the bridge crane and is a constant; /a is a rope length reference value of the rope and is a constant; and, a, b, c, d, ai and bi are all constants greater than 0;

performing first-order derivation on the crane position dynamic sliding mode surface s; and the rope length dynamic sliding mode surface S2 by using an exponential approach law control method to obtain a first-order crane position dynamic sliding mode surface 5; and a first-order rope length dynamic sliding mode surface S2., which are separately expressed by the following formulae:


    PNG
    media_image5.png
    66
    251
    media_image5.png
    Greyscale

combining the second-order derivatives of the displacement x, the length / and the swing angle 0 with the first-order crane position dynamic sliding mode surface 5; and a first-order rope length dynamic sliding mode surface 5, to obtain formulae of first-order derivatives of the horizontal traction force f/, and the along-rope traction force f2:

    PNG
    media_image6.png
    254
    675
    media_image6.png
    Greyscale


integrating the first-order derivatives of the horizontal traction force fi and the along-rope traction force f2 by integrators, respectively, and cyclically adjusting and outputting the horizontal traction force fi and the along-rope traction force f2 in combination with the displacement x, the length / and the swing angle that change in real time; and applying, to the bridge crane and the weight, equivalent acting forces opposite to the horizontal traction force fi and the along-rope traction force f2, respectively, to prevent the bridge crane system from swinging. 

However, Li (CN106865416A) broadly teach integrating the first-order derivatives of the horizontal traction force fi and the along-rope traction force f2 by integrators, respectively, and cyclically adjusting and outputting the horizontal traction force fi and the along-rope traction force f2 in combination with the displacement x, the length / and the swing angle that change in real time; and applying, to the bridge crane and the weight, equivalent acting forces opposite to the horizontal traction force fi and the along-rope traction force f2, respectively, to prevent the bridge crane system from swinging. (Li (CN106865416A) paragraphs 5-33, and figures 1-6 discloses an automatic anti-swing control method in the traveling process of a bridge crane. The method inputs a control signal of an anti-swing control model established on the basis of the characteristic parameters of the bridge crane into a crane controller to automatically prevent load swing generated in the traveling process of the bridge crane. The method comprises the following steps: on the basis of the characteristic parameters of the bridge crane, a crane mathematical model is established, which comprises:
firstly, establishing a plane rectangular coordinate system of the bridge crane according to the actual operation condition of the crane; then according to the established plane rectangular coordinate system, the horizontal displacement, vertical displacement, horizontal speed and vertical speed of the crane trolley and the load are respectively obtained, and finally, the anti-swing mathematical model of the crane system
is respectively obtained by taking the trolley displacement, the load angle and the load rope length of the bridge crane as generalized coordinates; according to the mathematical model of the crane, the anti-swing control model is established by using an inverse deduction method; the real-time information of the crane is fed back by the sensor, the anti-swing control input is obtained through signal filtering and processing by the bridge crane controller, and the control signal of the anti-swing control model is input to the crane controller to automatically prevent the swing of the load generated in the traveling process of the bridge crane. This method can effectively solve the problem of excessive swing of the load in the traveling process of the bridge crane, and can overcome the situation in which the operating speed and the load swing of the existing crane are controlled to reach balance)


The combined teaching of Claeys (US 20180093868 A1) and Li (CN106865416A) don’t teach doesn’t teach following limitations: determining formulae of second-order derivatives of the displacement x, the length / and the swing angle theta, respectively, according to the two-dimensional bridge crane system model:


    PNG
    media_image2.png
    106
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    57
    321
    media_image3.png
    Greyscale

where M is the mass of the bridge crane, fi is a horizontal traction force suffered by the bridge crane, D is a resistance coefficient, f2 is an along-rope traction force suffered by the weight, and m is the mass of the weight;

constructing a crane system control model corresponding to the two-dimensional bridge crane system model, the crane system control model comprising a crane position dynamic sliding mode surface si containing a swing angle dynamic change and a rope length dynamic sliding mode surface s2 containing a rope length dynamic change, and the crane position dynamic sliding mode surface si and the rope length dynamic sliding mode surface s2 being constructed by the following formulae:


    PNG
    media_image4.png
    67
    313
    media_image4.png
    Greyscale

where xd is a displacement reference value of the bridge crane and is a constant; /a is a rope length reference value of the rope and is a constant; and, a, b, c, d, ai and bi are all constants greater than 0;

performing first-order derivation on the crane position dynamic sliding mode surface s; and the rope length dynamic sliding mode surface S2 by using an exponential approach law control method to obtain a first-order crane position dynamic sliding mode surface 5; and a first-order rope length dynamic sliding mode surface S2., which are separately expressed by the following formulae:


    PNG
    media_image5.png
    66
    251
    media_image5.png
    Greyscale

combining the second-order derivatives of the displacement x, the length / and the swing angle 0 with the first-order crane position dynamic sliding mode surface 5; and a first-order rope length dynamic sliding mode surface 5, to obtain formulae of first-order derivatives of the horizontal traction force f/, and the along-rope traction force f2:

    PNG
    media_image6.png
    254
    675
    media_image6.png
    Greyscale


Independent claim is interpreted based on Fig. 1, Fig. 2 and associated specification disclosure. 
Equations stated in immediately above two pages (page 9-10) from claim 1 are non-obvious, because integrated usage of all these equations used for bridge crane anti-swing was not found in cited prior arts given below. Also the prior art of records given below does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole and that is why this application is allowed.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.


    PNG
    media_image7.png
    990
    732
    media_image7.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-6 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482